UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2187



WILLIE JAMES HUSSEY; CASSIE M. CANTEY,

                                          Plaintiffs - Appellants,

          versus

TED SAULS, Sheriff, Individually and in his
official capacity; GREENE COUNTY SHERIFF'S
DEPARTMENT; GREENE COUNTY; JOYCE J. HARRELL,
Clerk, in her official and individual capac-
ity; THE CIT GROUP/SALES FINANCE, INCORPO-
RATED; WILLIAM D. HARAZIN, Attorney, in his
official capacity and individual capacity;
JOHN DOES 1-25, et al.; JANE DOES 1-25, et
al.; W. E. SMITH, a/k/a Billy Smith, Sheriff,
in his official and individual capacity;
LENOIR COUNTY SHERIFF DEPARTMENT; LENOIR
COUNTY; CLAUDE DAVIS, Clerk of Superior Court,
in his official and individual capacity; D. B.
HERRING, Judge, in his official and individual
capacity; GENERAL MOTORS ACCEPTANCE CORPO-
RATION; STATESVILLE AUTO AUCTION; DAVID P.
NANNEY, JR., Attorney, in his official and
individual capacity; ASSOCIATES FINANCIAL
SERVICES, INCORPORATED; ELIZABETH H. FAIRMAN,
Attorney, in her official and individual
capacity; JAMES E. RAGEN, III, Judge, in his
official and individual capacity; JOHN FIETZ,
Attorney, in his official and individual
capacity; DAL F. WOOTEN, Attorney, in his
official and individual capacity; JAMES P.
STALLINGS, Deputy, in his official and
individual capacity; HORACE DAWSON, Deputy
Sheriff, in his official and individual
capacity; WAYNE DAWSON, Deputy Sheriff, in his
individual and official capacities; J. G.
HOBBS, Deputy Sheriff, in his individual and
official capacities; BOB SHEPPARD, Deputy
Sheriff, in his official and individual
capacities; JOEY BRILEY, Deputy Sheriff, in
his official and individual capacities; J. E.
MEADOWS, Deputy Sheriff, in his official and
individual capacities; A. G. SMITH, Deputy
Sheriff, in his official and individual
capacities; JOHN P. GARDNER, Deputy Sheriff,
in his official and individual capacities;
JOHN E. BEST, Deputy Sheriff, in his official
and individual capacities; JACKSON MOVING AND
STORAGE COMPANY; LARRY BEST, in his official
and individual capacities; UNNAMED EMPLOYEE,
#1 of Jackson Moving and Storage Company;
UNNAMED EMPLOYEE, #2 of Jackson Moving and
Storage Company; UNNAMED EMPLOYEE, #3 of
Jackson Moving and Storage Company; UNNAMED
EMPLOYEE, #4 of Jackson Moving and Storage
Company; WILLIAM F. SIMPSON, Jr., in his
official and individual capacity; STUART L.
ROUSE, Beneficiary, in his official and
individual capacity; ANNIE L. ROUSE, in her
official and individual capacity; GREG H.
HARRISON, Lieutenant, in his official and
individual capacity,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, Dis-
trict Judge. (CA-96-2-4-18-H, CA-96-3-4-18-H, CA-96-18-4-18-H,
CA-96-64-4-18-H, CA-96-80-4-18-H)

Submitted:   April 17, 1997              Decided:   April 24, 1997

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER,* Senior
Circuit Judge.




    *
      Senior Judge Butzner did not participate in consideration of
this case. The opinion is filed by a quorum of the panel pursuant
to 28 U.S.C. § 46(d) (1994).

                                2
Affirmed by unpublished per curiam opinion.

Willie James Hussey, Cassie M. Cantey, Appellants Pro Se.        C.
Christopher Olson, Robert Harrison Sasser, III, WOMBLE, CARLYLE,
SANDRIDGE & RICE, Raleigh, North Carolina; Virginia Anne Gibbons,
Assistant Attorney General, William Dale Talbert, Assistant Attor-
ney General, Jacob Leonard Safron, Special Deputy Attorney General,
Raleigh, North Carolina; William Dennis Harazin, Raleigh, North
Carolina; Cecil Webster Harrison, Jr., POYNER & SPRUILL, Raleigh,
North Carolina; David Warren Boone, BURNS, DAY & PRESNELL, P.A.,
Raleigh, North Carolina; Stephen Blayne Brown, RAGSDALE, KIRSCHBAUM
& NANNEY, Raleigh, North Carolina; Lester Neal Ellis, Jr., Felix
Hill Allen, IV, HUNTON & WILLIAMS, Raleigh, North Carolina; John
Samuel Williford, Jr., FIELDS & COOPER, Rocky Mount, North Caro-
lina; Dal Floyd Wooten, III, Kinston, North Carolina; Robert E.
Fuller, Jr., FULLER, ALBERT & CORBETT, Goldsboro, North Carolina;
William Frederick Simpson, Jr., HARRISON & SIMPSON, Kinston, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Appellants appeal from the district court's dismissal of their

civil rights action for failure to state a claim under Fed. R. Civ.

P. 12(b)(6). We affirm.

     Appellants challenge, via 42 U.S.C. §§ 1983, 1985, 1986
(1994), the validity of state court repossession proceedings. Lower

federal courts lack jurisdiction to review such challenges even

where it is alleged that the state court's action was unconstitu-

tional. District of Columbia Court of Appeals v. Feldman, 460 U.S.
462 (1983). Further, all of the named Defendants appear either to

be immune from suit under federal civil rights statutes or are not

state actors. Accordingly, we affirm the district court's dis-
missal.* We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




     *
         We also deny all of Appellants' pending motions.

                                  4